Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00196-CR

                             Martin SANTA CRUZ,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 227th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2013CR2364
                Honorable Philip A. Kazen, Jr., Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED June 4, 2014.


                                         _________________________________
                                         Catherine Stone, Chief Justice